Case 2:18-cv-01582-CKJ Document 40-2 Filed 11/27/19 Page 1 of 3




           EXHIBIT B
             Case 2:18-cv-01582-CKJ Document 40-2 Filed 11/27/19 Page 2 of 3
           2016       4:41°M                                                                                              No. 3823                        2




                                                                           Taffiiritil0E4I.r:.Piase'iccirtie.liit* the 'ft/HOWL/it,/ linferinatien:
         University of Washington Medical CenterS                          Name: litatZ-n-k            e          fz-2 C
                                                                                                                                                   E1D:
     Family and Medical Leave Certification                                Dept.: lAry boy viect)
                                                                                                                                    9
          of Health Care Provider for                                      Employee Phone:. 0.06                      7     (7.6
                                                                                                                                LU.
       Personal Serious Health Condition                                    Employee ernalLpiTea et ti
                                                                                                                          ISW Medical Canter
                                                                              AHarborvieW Medical Center
                                    right corner of this page                                                        human Resources Operations Office
To Employee: Complete the upper                                                 lan Resources Operations Office      1959 NE Pacific
                     health care provider  to complete the                  325 Ninth Avenue
and arrange for your                                                                                                 Room 80150, Box 356054
                                     the completed form as                  Box 359715
remainder of the form. Return                                               Seattle. WA 98104. 2'199
                                                                                                                     Seattle, WA 98195
                                          15 calendar days
soon as possible, but no later than                                         Phone: (205) 744-9220
                                                                                                                     Phone: (206) 598-6116
after the date you     receive IL Return   it to the appropriate            Fax: (206) 744-9955
                                                                                                                     Fax: (206) 598-4610
                                                                                                                     Or, send scan to: OWMCFMLAaamedis
office indicated In the space to the right.  Contact this office if         Or, send scan to: INCPPJLAQuw.edu
                                         return   the completed
you believe that you will not be able to
                                                                                                                                        ;WE::::ite:tVati:ikt,i'iI,Ak's*:::::4
form within the specified time period.

                                                                                             work schedule under the FMLA for a health
                                   from work and/or a modifiedthat we can process our employee's leave
Ottr einpioyee Le requesting leave
condition. Please provide
                           the Information requested below so that relate to our employee's request to take
                                    regarding the condition(s)
request, Only provide informationschedule.
leave or adopt a  modified  work
                                                                         covered by GINA -Title If num requesting or
                                                                                      and other ent,
                           Nonalsoanination Act of 2008 (611VA) pada& employers                             alkwed by this lase. Tb comply with WS lazyhy   we
 The Genetic Information
                               of an Indhrhlual or fan* member of the itaiive004 except as sPectiYagY                    nave?? Information' .k; defined
 requiring genetic Information                             when responding to this  request for  medical trationation.
                                                                                                                   tests; the fact that an Individual or an
 are asking that you not provide any geneUcinlisrnaUan results of an individuals or family rnernber's genetic Individual or an incatedualfs Min#Y
 GINA, indudes an inotlyldual
                                fain, medical  histay,  the                                 of a fetus carried by an
                                                         services, and genetic Infonneffoft
 indlylrfuerg ramify member sought cr racehied genetic MIRY member receivirtqassistlyerothictive.serylcv;
 member or an embryo     lawfuGY  held by on inoltedual
                                                                                                          work and/or to work a reduced or Intermittent
                                                        that require our employee to be off
 Describe the medical facts related to the condition(s)
                                           symptoms, diagnosis, or any plan for continuing treatment
                                                                                                      or therapy):
 work schedule (medical facts may  Include

                        k(,vi.,vec,               ilvt,totkd      A          r1)6417     rea:ciiv; 6 1-'112e-                       d                          r
                                                               Die of Vv-v-vIAL-
                                                                                                        vce (vacs
                       rv-P-R.44        -ft 0,4-eetc-f
                                                                                                  bleoef fveuvv-ef A-P-(1C-
             t'ie--       rk16 I 0.-7      is ote&c..+;:di
                                  e- eta.                                                                         facility? Yes ID No.13
                                                                    hospice, or residential medical care
       youilv4atient admitted for an overnig )t stay in a hospital,
 Was
 If yes, dates of admission'

                                                                qi           t,                        411,416
  Date(s) you treated patient for this condition:
                                                                                                Yes       o
                            have treatment visits at least twice per year due to the condition?
  Will your patient need to
                                                                                                 Yes CI flo Pe`                 -
                                                               prescribed? i.
        medication, other than over-the-counter medication,
  Was
                                                                                                 Yes 0 No
                                                  provider(s) for evaluation or treatment?
  Was your patient referred to other health care                                                                                    RECEWED
                                           duration of the treatments:
  If yes, describe the nature and expected
                                                                               C61,4/'4 a -r.
                                                                                                                          MC HUMAN RESOURCES
                                                                                                          "                                                                    4X1S;$4.
                                                                                                                                                                            ** ..........
                                             a.
                                                                                                                 due to pregnancy and delivery (not
   Expected date of delivery:                        Expected dates of your patient's physical incapacity
                                                     parental leave):
                                                                                          to (date):
                                                     From (date):
   Planned c -Section? Yes 0 No CI
   Rev 3/2016


                                                                                         EXHIBIT 6
                                                                                        SCHURINGA
                                                                                             11 5 2019
                                                                                      Buell Realtime Reporting                                                UWMB002925
                                                                                            206-287-9066
                   Case 2:18-cv-01582-CKJ Document 40-2 Filed 11/27/19 Page 3 of 3
- Dec," 8. 2016           4:42PM                                                                                        No, 3823   A.   3




                                                                                                           We know tbat health
                                                                 or duration of a condition or treatments questions,
    Several of the following questions ask about the frequency
                                                         provide your best estimate In response   to these            being as
    conditions can vary or charge over NUM, 3R0 ploase                                         not be  specific enough for us to
    specific as you can. Using terms such es "lifetime," "unknown," or Indeterminate" May
    detzratine1eave eligibility for our employee under   the Family and Medical  Leave Act.
    ContltinOtka Leave:
                                                                                                  treatment and recovery? Yes 0 No 0
    Will your patient be incapacitated for a single, continuous period of time including time for
    if yes, estimate the beginning and ending dates for the period of incapacity:

                                                      to (date):I              1   0

    Intermittent 1.,41AV%
                                                                                                          functions?. Yes 0 No
    Will the condition(s) cause' episodic flare-ups that prevent your patieht from performing hisjher job
    If yes, please explain:

                                                                                                                   of flare-ups and the
    Based 'upon your patients medical history and your knowledge of the medical condilloni estimate the frequency
                                                                                                       months, 2 days  per episode)
    duration of related incapacity that the patient may have over the next 6 months (e,g, 1 time per 3
                              tirtiO(s) per          week(s) -or-                  rnorith(S)
    Frequency,:
    AND
    Duration:                 hours or           day(s) per episode
    Fran (date):                                              to (date):

    Appointments:
    Are follm-up and/or periodic treatment appointments medically -necessary for your
                                                                                       patient? Yes              /No 0
    If yes, describe the anticipated treatment schedule and any treatment recovery period(s):
                                ee Coif OSCI i                        eewf-;1\P-ft)4. vo.AA0 4- t-               4e c3o\i'
                    'to                                   s



    Will there be a need for planned medical appointments
                                                                    and/or absences? Yes 0 No 1;5--
                              time(s) per            week(s) --or-                 Mouth(s)
    Fnagoency:
                                                                                                                                    %%-t-,-
    AND
    Duration;                 hours or           day(s) per episode
    From (date):                                              to (date):                                            WC maw RE-souRcEs
    13j_ u41 ced /Modified Work Schedule:
                                                                                              week due o his/her medical condition, includino
         your patient require a reduction in or modification of the amount of time worked per
    any time for treatment and   recovery   Yes  0  No   0
    If yes, describe the reduced or modified work schedule that you believe is medically rsecessary:


                                                                                                     to (date);
    This work srhedule needs to be in place from (date):

       ti         areiPCOWPOw      OrellatrUfG
                                                        th(4)              .4-121"?      Specialty      f- r`'
    Name (please print)
                                                                                          Phone                           Fax
    business Address



                                                                                                                 Date      l    8 0,0
    Health Care Provider Signature (required)
                                                              .5=
                                Elizabeth -Soh
                                  Overlake MedloW Clinic
    fiem 3j/016
                                    Downtown Bellevue
                      N:g      400 106th Ave NE, Suite 100
                                    Bellevue, WA 98004
                              P 425.fr,ifi-rmo F 425-635-6351

                                                                                                                                            UWM B002926
